Appeals from judgments entered on the verdict of a jury rendered at a Trial Term, Supreme Court, Saratoga County. Plaintiff Grace M. Payne was struck by an automobile while crossing a street. She has recovered a verdict and appeals from the judgment in her favor as inadequate. The verdict was for $3,000 and the injuries disclosed by the record were the following: a fracture of the left internal malleolus; a fracture of the mid-shaft of the left fibula; an incomplete fracture of the innominate bone of the pelvis; a three-inch laceration of the forehead which required 11 sutures to close; a laceration of the left ankle which required three sutures to close; an abrasion of the nose, face, both hands; a huge hematoma of the left, buttocks, a hematoma of the right buttocks and lower back. The hematoma in the left buttock has left the plaintiff-appellant, Grace M. Payne, with a fibrosis and the laceration of the forehead has left her with a permanently raised and irregular scar. She was in a hospital two days but confined at home four months except to go out for medical treatment. We are of the opinion the verdict is inadequate. Her husband also appeals in his action from a judgment of $2,000 as inadequate. The husband established $830 in hospital and medical bills for the treatment of his wife; and $720 for domestic help or nurses. He also claimed $850 for loss of wages for his wife; but the court charged without exception that this claim belonged to the wife and not to the husband and the ruling thus becomes the law of the case. The verdict of $2,000 is not in our opinion inadequate. In the action of Grace M. Payne the judgment is reversed on the facts and a new trial ordered, with costs to abide the event, unless defendants stipulate to increase the amount of such verdict to $7,500 in which event such judgment, as thus modified, is affirmed, without costs. In the action of Robert D. Payne, judgment affirmed, with costs to respondents. Poster, P. J., Bergan, Gibson and Herlihy, JJ., concur.